UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X

UNITED STATES OF AMERICA,
                                            MEMORANDUM & ORDER
          v.
                                            19-cr-188(KAM)
FRANK SEGUI,

                    Defendant.

---------------------------------X
MATSUMOTO, United States District Judge:

          On February 22, 2019, Frank Segui (“Mr. Segui”) was

arrested by Port Authority Police Officers at the Port Authority

Bus Terminal (the “Bus Terminal”), located at 625 Eighth Avenue

in Manhattan, New York, for refusing to leave the “Snacks-N-

Wheels” food establishment and harassing one of the

establishment’s employees.    Following his arrest, Mr. Segui told

an officer of the Port Authority Police Department that he

intended to travel to Michigan to kill his former professor,

setting in motion further questioning and leading to the

issuance and execution of search warrants which revealed

evidence of Mr. Segui’s plan.

          On April 23, 2019, Mr. Segui was indicted by a grand

jury in the Eastern District of New York for Transmission of

Threat to Injure, in violation of 18 U.S.C. § 875(c).    (ECF No.

13, Indictment (“Ind.”).)    Mr. Segui’s indictment relies

principally on an October 30, 2018 email from Mr. Segui to his



                                  1
former professor, which was identified during execution of the

aforementioned search warrants.        After pleading not guilty and

electing to proceed to trial, Mr. Segui moved pursuant to Rule

12(b)(3) of the Federal Rules of Criminal Procedure to suppress

the October 30, 2018 email and all other evidence obtained as a

result of his February 22, 2019 arrest at the Bus Terminal,

which, Mr. Segui argues, was effected without probable cause.

(ECF No. 26, Defendant’s Motion to Suppress (“Def. Br.”).)

            On October 10, 2019, the Court held an evidentiary

hearing on Mr. Segui’s motion to suppress.          The Government

called as a witness Port Authority Police Officer Jillian

Biagini (“Officer Biagini”) who, along with two colleagues,

arrested Mr. Segui on February 22, 2019.          In light of Officer

Biagini’s credible testimony and the parties’ respective

submissions on this subject, and for the reasons set forth

below, the Court finds that there was probable cause to arrest

Mr. Segui and, therefore, denies his motion to suppress.

                            Findings of Fact 1

            On February 22, 2019, at approximately 4:15 p.m., Port

Authority Police Officers Biagini, Lomando (“Officer Lomando”),

and Hemmer (“Officer Hemmer”) responded to a disturbance call



1 Unless otherwise indicated, the facts in this section were established by
the exhibits and the credible testimony of Officer Biagini at the evidentiary
hearing held before the Undersigned Judge on October 10, 2019.



                                      2
from Snacks-N-Wheels, a Greyhound-operated food establishment

located in the lower level of the Bus Terminal.           (Transcript of

October 10, 2019 Suppression Hearing (“Tr.”), at 7:13-8:19.)

Officer Biagini led the response, with Officers Lomando and

Hemmer providing back up.      (Id. at 8:20-24.)

            Upon arriving at the scene, Officer Biagini spoke with

Jerry Hobbs (“Mr. Hobbs”), 2 the 60-year-old Snacks-N-Wheels

employee who reported the disturbance.         (Id. at 8:25-9:06.)      Mr.

Hobbs was the only employee working at Snacks-N-Wheels that day.

(Id. at 9:07-09.)     Mr. Hobbs informed Officer Biagini that

“there was an individual refusing to leave the area.”            (Id. at

9:10-13.)    Officer Biagini later learned that this individual

was Mr. Segui (and identified him in court during the October

10, 2019 suppression hearing).       (Id. at 9:14-17.)

            After speaking to Mr. Hobbs, Officer Biagini

approached Mr. Segui.      (Id. at 10:15-16.)     Officer Biagini asked

Mr. Segui “if he was buying any food, [and] he stated no.”             (Id.

at 10:17-21.)    As described by Officer Biagini, and as shown in

photographs admitted as Government Exhibits 1 through 8, 3 Snacks-


2 At the evidentiary hearing, Officer Biagini referred to Mr. Hobbs only by
his surname. Mr. Hobbs’ first name is derived from Mr. Segui’s supplemental
brief in support of his motion to suppress, filed with the Court on October
22, 2019. (See Def. Supp. Br. at 1.)

3 The Government introduced Government Exhibits 1 through 8, pictures of

Snacks-N-Wheels, which Officer Biagini testified were true and accurate
depictions of Snacks-N-Wheels as it existed on February 22, 2019. (Id. at
15:07-25; see also Exs. 1-8.)



                                     3
N-Wheels had “clearly posted” signs “[indicating] that [its

facilities are] for food customers only.”    (Id. at 10:23-24.)

These signs read as follows:    “Seating is for food service

customers only.    All others are asked to find seating elsewhere

so our customers may enjoy their meals.”    (Id. at 20:16-21:04;

Government’s Exhibit 3.)

            Officer Biagini explained to Mr. Segui “why he needed

to leave” the establishment, namely, for noncompliance with the

establishment’s “food customers only” policy.    (Tr. at 10:17-

21.)   Mr. Segui initially complied and began to exit the area,

walking side-by-side with Officers Biagini, Lomando, and Hemmer.

(Id. at 11:02-21.)    Officer Biagini did not place Mr. Segui

under arrest at this time, and explained her decision as

follows:    “As a police officer we can get discretion.   At that

time the defendant was compliant, and he was, you know, walking

out no problem.    So with my discretion, we were just going to

let him leave the area.”    (Id. at 42:16-23.)

            As Mr. Segui walked out of the establishment, he and

Mr. Hobbs “exchanged words with each other.”     (Id. at 11:22-25.)

Officer Biagini did not remember the tone of the exchange or

what these individuals said to each other.    (Id. at 35:24-

36:10.)    “After the words were exchanged, [Mr. Segui] turned

around and charged towards [Mr. Hobbs].”    (Id. at 12:03-09.)




                                  4
          Officer Biagini used images of Snacks-N-Wheels

introduced as Government Exhibits 1 through 8 to illustrate Mr.

Segui’s path back into the establishment.     The exhibits showed

that Snacks-N-Wheels was an establishment in excess of thirty

feet, with exits at opposite ends of the area and “six or seven”

sitting or standing tables in the middle.     (See id. at 20:04-06;

32:15-17.)   Before charging towards Mr. Hobbs, Mr. Segui and the

accompanying officers were “close to the exit” at one side of

the establishment.   (See id. at 21:08-25.)    After the pair

“exchanged words,” Mr. Segui turned back into Snacks-N-Wheels

and ran towards the opposing exit, specifically, the clerk’s

counter, behind which stood Mr. Hobbs.    (See id. at 22:04-16;

Government’s Exhibit 1.)   Mr. Segui ran roughly thirty feet and

managed to reach the counter, round its corner, and make it

behind the counter to within five or ten feet of Mr. Hobbs

before being subdued by the officers.    (See id. at 22:17-25,

23:20-24:22.)   The officers “physically had to grab [Mr. Segui]

to stop him from reaching Mr. Hobbs.”    (Id. at 45:02-08.)

          Officer Biagini and her colleagues then informed Mr.

Segui that he was being placed under arrest.     (Id. at 13:16-18.)

They decided to arrest Mr. Segui at this point “[b]ecause [he]

turned around, charged towards the employee, [and] continued to

trespass.”   (Id. at 42:24-43:05.)   Asked to clarify what she

meant by “continued to trespass,” Officer Biagini explained that


                                 5
“[Mr. Segui] was asked to leave and he actually never left the

establishment.    And after we told him to leave, he continued to

stay in the establishment.”     (Id. at 43:03-08.)      Officer Biagini

also explained that the officers physically stopped Mr. Segui

because “he was continuing towards Mr. Hobbs,” and “[they] did

not want [Mr. Hobbs] harmed.”     (Id. at 45:02-08.)

           Mr. Segui resisted arrest, “refus[ing] to give [the

officers] his hands.”    (Id. at 13:16-18.)       Instead, Mr. Segui

“reached over the counter and grabbed onto the opposite side.”

(Id. at 12:24-13:04.)    It took the officers approximately ten

seconds to “overpower [Mr. Segui’s] grip” and “put his hands in

handcuffs.”    (Id. at 13:19-14:01.)       Once subdued, Mr. Segui was

“placed under arrest for harassment, trespass, and resisting

arrest.”   (Id. at 14:05-07.)    Officer Biagini identified

trespass and harassment in the second degree as arrestable

offenses under New York law.     (Id. at 26:07-12.)

           Following his arrest, Mr. Segui was given Miranda

warnings (Def. Br. at 1) and “escorted back to the police desk”

(Tr. at 14:08-11).    Officer Biagini explained that it takes

approximately two minutes to walk from Snacks-N-Wheels to the

police desk.    (Id. at 14:12-14.)       During the walk, Mr. Segui,

without prompting, stated to the officers that “he wanted to be

arrested.”    (Id. at 14:19-15:02.)       Upon arriving at the police

desk, Mr. Segui made a statement to the Port Authority Police


                                     6
Department Stationhouse Officer about “having a ticket to go to

Michigan and about to kill his former professor.”       (Id. at

40:22-41:13.)    Officer Biagini did not personally hear this

statement.    (Id. at 41:14-15.)

          Mr. Segui was later turned over to the FBI for

questioning.    (Def. Br. at 1.)   The FBI elicited the same

statements made by Mr. Segui to the Port Authority Police

Department, including (as summarized by defense counsel) that

Mr. Segui planned to travel to Michigan to kill his former

professor, and that Mr. Segui had previously purchased an axe

for this purpose on the internet but left it in his parents’

apartment.    (Id.)   The next day, FBI agents “went to Mr. Segui’s

parents’ home, received his father’s consent to search Mr.

Segui’s bedroom and closet, and recovered an axe, sheath[,] and

packaging purchased on the internet[,] as [Mr. Segui] had

described.”    (Id. at 1-2.)

          In advance of the October 10, 2019 evidentiary

hearing, Mr. Segui provided an affidavit setting forth his

version of the foregoing events.       (See generally ECF No. 26-1,

Defendant’s Affidavit in Support of Defendant’s Motion to

Suppress (“Def. Aff.”).)    The affidavit corroborated much of

Officer Biagini’s testimony.    Mr. Segui conceded, inter alia,

that as he waited in Snacks-N-Wheels, “[a] man working [there]

asked [him] to leave,” but “[he] did not leave.”       (Id. ¶ 2.)


                                   7
Mr. Segui also conceded that, after initially complying with

Officer Biagini’s directive to exit the premises, he moved

“toward[s] [Mr. Hobbs],” in violation of the orders made by Mr.

Hobbs and Officer Biagini that he exit the establishment.             (Id.)

            The primary discrepancies between Officer Biagini’s

testimony and Mr. Segui’s affidavit are whether Mr. Segui

“walked,” rather than ran, towards Mr. Hobbs, and whether Mr.

Segui resisted arrest.      (See id.)     The Court finds Officer

Biagini’s testimony to be credible and, to the extent her

testimony conflicts with Mr. Segui’s affidavit, the Court finds

in favor of Officer Biagini’s detailed, credible, and thorough

account of the events leading to Mr. Segui’s arrest.            Moreover,

irrespective of whether Mr. Segui walked or charged back into

the establishment towards Mr. Hobbs, or resisted arrest, Officer

Biagini credibly described facts that would lead a reasonable

officer to believe that Mr. Segui turned and charged towards Mr.

Hobbs and then resisted arrest. 4




4 Mr. Segui’s affidavit also states that he “didn’t engage in fighting or in

violent or threatening behavior.” (Def. Aff. ¶ 3 (emphasis added).) Yet,
Officer Biagini testified that she and her colleagues restrained Mr. Segui
during his charge because they did not want Mr. Hobbs harmed. (Tr. at 45:06-
08.) As described in Officer Biagini’s testimony, it seems that from Mr.
Segui’s behavior, it appeared that Mr. Segui sought to harm Mr. Hobbs, and
thus his act in charging at Mr. Hobbs could very reasonably be construed as
threatening in nature. In any event, the Court reiterates that it adopts
Officer Biagini’s credible account of the events over the disputed issues set
forth by Mr. Segui in his affidavit.



                                      8
                        Procedural History

           On February 25, 2019, Magistrate Judge Steven L.

Tiscione signed a complaint authorizing the arrest of Mr. Segui

for stalking, in violation of 18 U.S.C. § 2261A(2), and

transmission of a threat to injure, in violation of 18 U.S.C. §

875(c).   (ECF No. 1, Complaint (“Compl.”).)    On March 12, 2019,

quoting in part Mr. Segui’s statements at the Bus Terminal, an

application for a search warrant was signed by Magistrate Judge

Ramon E. Reyes, Jr. for Mr. Segui’s computer.     (ECF No. 30-1,

Affidavit in Support of an Application Under Rule 41 for

Warrants to Search and Seize, ¶¶ 13-14.)     On April 23, 2019, a

grand jury sitting in the Eastern District of New York returned

an indictment of Mr. Segui, charging him with transmission of a

threat to injure, in violation of 18 U.S.C. § 875(c).     (Ind.)

Jury selection and trial on this indictment are scheduled to

commence on December 9, 2019.

           On August 24, 2019, Mr. Segui moved pursuant to Rule

12(b)(3) of the Federal Rules of Criminal Procedure to suppress

all evidence obtained by state and federal law enforcement

authorities as a result of his February 22, 2019 arrest at the

Bus Terminal, including his Mirandized post-arrest statements

and all evidence obtained in their wake.     (See generally Def.

Br.)   Mr. Segui’s motion to suppress and corresponding affidavit

focused on whether police had probable cause to arrest him for


                                 9
disorderly conduct, and made only the conclusory allegation that

police did not have probable cause “to believe that [Mr. Segui]

had committed or was committing . . . any other offense.” 5             (Id.

at 4 (emphasis added).)

            On September 12, 2019, the Government filed its

opposition to Mr. Segui’s motion to suppress.           (ECF No. 30,

Government’s Opposition to Defendant’s Motion to Suppress

(“Gov’t Br.”).)     The Government acknowledged that the complaint

“mistakenly stated that the defendant had been arrested for

disorderly conduct,” but argued this was immaterial because Mr.

Segui was actually arrested for harassment and trespass, and for

resisting arrest.     (Id. at 4.)     The Government then argued that

police had probable cause to arrest Mr. Segui for two offenses:

(1) harassment in the second degree, in violation of N.Y. Penal

Law § 240.26(1), because, as described by Officer Biagini, Mr.

Segui “attempt[ed] or threaten[ed]” to subject Mr. Hobbs to

physical contact by charging at him from across Snacks-N-Wheels;

and (2) trespass, in violation of N.Y. Penal Law § 140.05,

because Mr. Segui knowingly remained at Snacks-N-Wheels despite

Mr. Hobbs’ lawful order directing him to leave the premises, and



5 This may be because the complaint filed in this action on February 25, 2019

stated that police arrested Mr. Segui for disorderly conduct in violation of
N.Y. Penal Law § 240.20. (Compl. ¶ 8 (“While at the bus terminal, the
defendant was arrested for disorderly conduct by a Port Authority . . .
Police Officer.”).)



                                      10
because after Mr. Segui agreed to leave with the officers, he

turned back and moved further into the establishment, reaching

as far as behind the counter.    (Id. at 5-6.)

          On October 10, 2019, the Court held an evidentiary

hearing regarding Mr. Segui’s motion to suppress.      (ECF Docket

Entry, Oct. 10, 2019.)    Officer Biagini, the arresting officer,

was the sole witness.    (Id.)   Following the evidentiary hearing,

Mr. Segui requested an opportunity to submit post-trial

briefing, which the Court granted.     (Id.)   The parties’ post-

trial briefing addressed both Mr. Segui’s motion to suppress

evidence and the parties’ motions in limine.      The Government’s

briefs largely reiterated the arguments made in its initial

opposition to Mr. Segui’s motion to suppress.      (See generally

ECF No. 46, Government’s Supplemental Opposition to Defendant’s

Motion to Suppress; ECF No. 49, Government’s Supplemental Reply

in Opposition to Defendant’s Motion to Suppress.)      In his post-

hearing submission, Mr. Segui, for the first time, addressed

whether police had probable cause to arrest him for either

harassment or trespass, as the Government contends was the case.

(See generally ECF No. 48, Defendant’s Supplement Brief in

Support of Defendant’s Motion to Suppress (“Def. Supp. Br.”).)

                         Conclusions of Law

          For the reasons set forth below, the Court finds that

the Government has met its burden of establishing that there was


                                  11
probable cause to arrest Mr. Segui on February 22, 2019 at the

Bus Terminal for (1) harassment in the second degree, N.Y. Penal

Law § 240.26(1), and (2) trespass, N.Y. Penal Law § 140.05.

  I.   Probable Cause Standard

          Mr. Segui argues that his arrest was invalid under the

Fourth Amendment, which protects “[t]he right of the people to

be secure in their persons . . . against unreasonable searches

and seizures.”   U.S. Const. amend. IV.   “A warrantless arrest is

unreasonable under the Fourth Amendment unless the arresting

officer has probable cause to believe a crime has been or is

being committed.”   United States v. Delossantos, 536 F.3d 155,

158 (2d Cir. 2008) (citing Devenpeck v. Alford, 543 U.S. 146,

152 (2004); United States v. Watson, 423 U.S. 411, 417 (1976)).

On a motion to suppress, “[t]he Government bears the burden of

proof as to establishing probable cause.”   Id. (citing United

States v. Elgisser, 334 F.2d 103, 110 (2d Cir. 1964)).

          “The requirement of probable cause does not create a

high bar for law enforcement.”   Carpenter v. City of New York,

984 F. Supp. 2d 255, 264 (S.D.N.Y. 2013).   “‘In general,

probable cause to arrest exists when the [arresting] officers

have knowledge or reasonably trustworthy information of facts

and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.’”   Gonzalez v. City of


                                 12
Schenectady, 728 F.3d 149, 155 (2d Cir. 2013) (quoting Weyant v.

Okst, 101 F.3d 845, 852 (2d Cir. 1996)).    “The inquiry is

limited to ‘whether the facts known by the arresting officer at

the time of the arrest objectively provided probable cause to

arrest.’”   Id. (quoting Jaegly v. Couch, 439 F.3d 149, 153 (2d

Cir. 2006)).

            “To ascertain the existence of probable cause, [a

court must] look at the facts as the officers knew them in light

of the specific elements of each crime.”    Id.   “While an officer

‘need not have concrete proof of each element of a crime to

establish probable cause for an arrest,’ probable cause means

‘more than bare suspicion.’”    Id. (quoting Brewton v. City of

New York, 550 F. Supp. 2d 355, 365 (E.D.N.Y. 2008); Brinegar v.

United States, 338 U.S. 160, 175 (1949)).    “And it certainly

means more than suspicion of some generalized misconduct: ‘no

probable cause exists to arrest where a suspect’s actions are

too ambiguous to raise more than a generalized suspicion of

involvement in criminal activity.’”    Id. (quoting United States

v. Valentine, 539 F.3d 88, 94 (2d Cir. 2008)).

            The reviewing court must also be mindful of the United

States Supreme Court’s repeated admonition that “the probable-

cause standard is a practical, nontechnical conception that

deals with the factual and practical considerations of everyday

life on which reasonable and prudent men [and women], not legal


                                 13
technicians, act.”   Delossantos, 536 F.3d at 159 (quoting

Maryland v. Pringle, 540 U.S. 366, 370 (2003) (internal

quotation marks omitted)).     “Because the standard is fluid and

contextual, a court must examine the totality of the

circumstances of a given arrest.”      Id. (citing Pringle, 540 U.S.

at 370; Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006)).

“These circumstances must be considered from the perspective of

a reasonable police officer in light of his [or her] training

and experience.”   Id. (citing United States v. Moreno, 897 F.2d

26, 31 (2d Cir. 1990), abrogated on other grounds by Horton v.

California, 496 U.S. 128 (1990)).

  II.   Probable Cause to Arrest Mr. Segui

          In this action, the Court considers whether police had

probable cause to arrest Mr. Segui for (1) trespass, in

violation of N.Y. Penal Law § 140.05, or (2) harassment in the

second degree, in violation of N.Y. Penal Law § 240.26(1).

Based on the facts known to Officer Biagini, there was probable

cause to arrest Mr. Segui for both violations.

        a. Relevant Offenses

          Before addressing why there was probable cause to

arrest Mr. Segui for the violations cited above, the Court will

address the inconsistencies between the charges specified in the

federal complaint, state arrest report, and state misdemeanor

complaint.   The complaint filed in this federal criminal action


                                  14
mistakenly stated that Mr. Segui was arrested for disorderly

conduct.    (See Compl. ¶ 8.)   Mr. Segui was actually arrested for

the following offenses:

  •   Criminal Trespass in the Second Degree, in violation of
      N.Y. Penal Law § 140.15 (a misdemeanor);

  •   Harassment in the Second Degree, in violation of N.Y. Penal
      Law § 240.26 (a violation); and

  •   Resisting Arrest, in violation of N.Y. Penal Law § 205.30
      (a misdemeanor).

(See Gov’t Br. at 2.)    The day after the arrest, and after

consulting with the New York County District Attorney’s Office,

Officer Biagini swore out a misdemeanor complaint setting forth

slightly different charges:

  •   Criminal Trespass in the Third Degree, in violation of N.Y.
      Penal Law § 140.10(a) (a misdemeanor);

  •   Trespass, in violation of N.Y. Penal Law § 140.05 (a
      violation);

  •   Harassment in the Second Degree, in violation of N.Y. Penal
      Law § 240.26(1) (a violation); and

  •   Resisting Arrest, in violation of N.Y. Penal Law § 205.30
      (a misdemeanor).

(Id.)   Ultimately, the District Attorney declined to prosecute

Mr. Segui for any of the foregoing charges, but that decision

has no bearing on the Court’s analysis of his motion to

suppress.    See, e.g., Nelson v. Hernandez, 524 F. Supp. 2d 212,

220 (E.D.N.Y. 2007) (“[T]he validity of an arrest does not




                                  15
depend on an ultimate finding of guilt or innocence.” (citing

Pierson v. Ray, 386 U.S. 547, 555 (1967))).

            That there are differences between the offenses cited

in the federal complaint, the state arrest report, and the state

misdemeanor complaint is of no consequence to the probable cause

analysis.    As the United States Supreme Court has squarely held,

the arresting officer’s “subjective reason for making the arrest

need not be the criminal offense as to which the known facts

provide probable cause.”    Devenpeck, 543 U.S. at 153; see also

Zellner v. Summerlin, 494 F.3d 344, 368 (2d Cir. 2007) (“[A]n

arresting officer’s state of mind (except for the facts that he

[or she] knows) is irrelevant to the existence of probable

cause.   Thus, an officer’s subjective reason for making the

arrest need not be the criminal offense as to which the known

facts provide probable cause; an arrest is not unlawful so long

as the officer has knowledge of, or reasonably trustworthy

information as to, facts and circumstances sufficient to provide

probable cause to believe that the person arrested has committed

any crime.” (internal citations and quotation marks omitted)).

            The Court nevertheless addresses this topic because,

at least initially, the parties addressed different charges in

their briefing.    (Compare Def. Br. (addressing whether there was

probable cause to arrest Mr. Segui for disorderly conduct) with

Gov’t Br. (addressing whether there was probable cause to arrest


                                 16
Mr. Segui for trespass or harassment in the second degree).)             As

noted above, the relevant charges are (1) harassment in the

second degree, in violation of N.Y. Penal Law § 240.26(1), and

(2) trespass, in violation of N.Y. Penal Law § 140.05. 6

           It is also important to bear in mind that under New

York law, an officer may arrest an individual without a warrant

for any offense.     N.Y. Crim. Proc. L. § 140.10(a).        But if the

offense is a violation, rather than a felony or misdemeanor, an

officer may make an arrest only when she has reasonable cause to

believe that the offense was committed in her presence.            Id.

Because both relevant offenses are violations, the Court must

also consider whether the Officer Biagini had reasonable cause

to believe that these offenses were committed in her presence.

Walston v. City of New York, 289 F. Supp. 3d 398, 412 (E.D.N.Y.

2018) (“[T]he fact that Plaintiffs were arrested for simple

trespass, a petty offense, does not render the arrest improper.

An officer may make an arrest for a violation, defined by New

York law as a ‘petty offense,’ N.Y. Crim. Proc. Law § 1.20(39),

if [s]he reasonably believes it was committed in h[er]


6 Mr. Segui was also arrested for resisting arrest. The Court need not
consider that charge here, as New York law makes clear that a person cannot
be guilty of resisting an unlawful arrest. People v. Dennis, 823 N.Y.S.2d
830, 832-33 (2d Dep’t 2006). Furthermore, in his supplemental brief, Mr.
Segui addresses whether there was probable cause to arrest him for criminal
trespass in the third degree under N.Y. Penal Law § 140.10(a). (Def.’s Supp.
Br. at 4.) Since the Government has the burden of establishing probable
cause but did not raise this species of trespass as an offense for which
there was probable cause, the Court need not reach this question.



                                     17
presence.”); Davis v. City of New York, 373 F. Supp. 2d 322, 330

(S.D.N.Y. 2005) (“Although defendants did not have probable

cause to arrest plaintiffs for unlawful posting or criminal

trespass . . . probable cause existed for the lesser offense of

simple trespass . . . .”).        This was the case.

         b. Harassment in the Second Degree (N.Y. Penal Law §
            240.26)

            Officer Biagini had probable cause to arrest Mr. Segui

for harassment in the second degree.          Under New York Penal Law §

240.26(1), “[a] person is guilty of harassment in the second

degree when, with intent to harass, annoy or alarm another

person . . . [h]e or she strikes, shoves, kicks or otherwise

subjects such other person to physical contact, or attempts or

threatens to do the same.”        N.Y. Penal Law § 240.26(1). 7



7 McKinney’s Practice Commentary explains the relationship between this
particular species of harassment in the second degree and assault:

    The “crux” of [240.26(1)] is the “element of physical contact: actual,
    attempted or threatened.” People v. Bartkow, 96 N.Y.2d 770, 772 (2001).
    While related to assaultive conduct, under the current Penal Law, a
    consummated assault requires that the actor at least cause “physical
    injury,” i.e., the “impairment of physical condition or substantial pain”
    [Penal Law § 10.00(9)]. The definition of “physical injury” was, however,
    intended to exclude such things as “petty slaps, shoves, kicks and the
    like.” Staff Notes of the Commission on Revision of the Penal Law.
    Proposed New York Penal Law. McKinney’s Spec. Pamphlet (1964), p. 330.
    See Practice Commentary to Penal Law article 120. Thus, if such conduct
    is committed or attempted “with intent to harass, annoy or alarm,” it is
    more appropriately prosecuted as the violation of “harassment in the
    second degree” rather than assault. And a “single incident” of such
    conduct is “legally sufficient to support a finding of harassment in the
    second degree.” Tamara A. v. Anthony Wayne S., 110 A.D.3d 560, 561, 974
    N.Y.S.2d 48, 49 (1st Dept. 2013).

N.Y. Penal Law § 240.26 (McKinney Practice Commentary to Subdivision 1).



                                      18
           The facts known to Officer Biagini provided probable

cause that Mr. Segui had, in her presence, committed harassment

in the second degree.   As described above, after the pair

“exchanged words,” Mr. Segui charged thirty feet back into

Snacks-N-Wheels towards Mr. Hobbs and made it within feet of him

before being subdued by the officers.       (Tr. at 11:22-25, 12:21-

13:8, 26:20-23.)   Officer Biagini’s testimony demonstrated the

distance Mr. Segui traveled and provided context as to how fast

Mr. Segui must have been moving to have reached within feet of

Mr. Hobbs before being subdued.    (See generally id. at 18:08-

26:12.)   It also bears mention that the officers subdued Mr.

Segui “[b]ecause [Mr. Segui] was continuing towards Mr. Hobbs”

and they “did not want [Mr. Hobbs] harmed.”       (Id. at 45:02-08

(emphasis added).)   Based on the circumstances, the officers had

reasonable concern that Mr. Segui intended, and was attempting

or threatening, to harm Mr. Hobbs.

           Mr. Segui nevertheless raises two reasons why he

believes Officer Biagini lacked probable cause to arrest him for

harassment in the second degree.       Neither is persuasive.

           First, Mr. Segui argues that “it was not shown [at the

evidentiary hearing] that [he] acted with the requisite intent

to harass, annoy[,] or alarm Mr. Hobbs.”       (Def. Supp. Br. at 4.)

But “[i]t is well established that ‘[i]ntent may be inferred

from conduct as well as the surrounding circumstances.’”        People


                                  19
v. Kelly, 913 N.Y.S.2d 846 (4th Dep’t 2010) (quoting People v.

Steinberg, 79 N.Y.2d 673, 682 (1992)); see also, e.g., People v.

Munoz, 95 N.Y.S.3d 125 (Crim. Ct. 2018) (table) (applying this

principle to charge of harassment in the second degree).

Moreover, “[w]hen assessing an individual’s state of mind as

part of a probable cause determination, police officers are

granted ‘great’ ‘latitude’ ‘because the practical restraints on

police in the field are greater with respect to ascertaining

intent.’”    Carpenter, 984 F. Supp. 2d at 264 (quoting Zalaski v.

City of Hartford, 723 F.3d 382, 393 (2d Cir. 2013)).

            Based on the circumstances described above, Officer

Biagini could have reasonably inferred from Mr. Segui’s actions

and the surrounding circumstances that he intended to harass,

annoy, or alarm Mr. Hobbs.    See, e.g., Munoz, 95 N.Y.S.3d 125

(evidence sufficient to sustain charge of harassment in second

degree where “defendant swung his closed fist at [a police

officer] with the intent to cause physical injury to him”

because “it [could be] reasonably inferred that [defendant] did

so with the ‘intent to harass, annoy or alarm’ [the police

officer]”); People v. Hernandez, 998 N.Y.S.2d 51 (1st Dep’t

2014) (evidence sufficient to uphold conviction for harassment

in second degree where defendant swung his fist at a police

officer, even when defendant was acquitted of attempted

assault).


                                 20
          Second, Mr. Segui argues that his actions could not

constitute an attempt to harass because he was never within

striking distance of Mr. Hobbs.    (Def. Supp. Br. at 4.)   To

constitute an attempt under New York law, an act “need not be

the final one towards the completion of the offense, but it must

carry the project forward within dangerous proximity to the

criminal end to be attained.”    People v. Bracey, 41 N.Y.2d 296,

300 (1977); see also United States v. Desena, 287 F.3d 170, 178

(2d Cir. 2002) (“To satisfy the ‘dangerously near’ standard, the

defendant must have carried the project forward to within

‘dangerous proximity’ of the intended crime, though he need not

take the final step to effectuate that crime.”).    In other

words, New York courts impose liability where a defendant comes

“very near to the accomplishment of the intended crime.”     People

v. Chandler, 673 N.Y.S.2d 100, 101 (1998).

          Mr. Segui argues that he “did not come dangerously

close to striking, shoving, or kicking the Greyhound employee”

because “[t]he record shows that Mr. Segui stopped when he was

some ten feet away from the Greyhound employee, well out of

striking distance by the officer’s admission.”    (Id. at 5.)

This argument is unavailing.    It is important to consider the

entirety of the circumstances in determining whether Mr. Segui

was dangerously close to completing the crime.    After moving

rapidly over thirty feet – making it to the counter, around the


                                  21
corner, and behind the counter within just five or ten feet or

Mr. Hobbs – Mr. Segui did not stop voluntarily but, rather, was

finally subdued by the officers.      Had it not been for the

officers, Mr. Segui was “within dangerous proximity” of making

physical contact with Mr. Hobbs, and – by virtue of charging him

– had already threatened to do so.      It is, consequently,

incorrect for Mr. Segui to assert that he was not “dangerously

close” simply because he happened to be stopped by police before

he was able to make physical contact with Mr. Hobbs.

           In any event, “the probable-cause standard is a

practical, nontechnical conception that deals with the factual

and practical considerations of everyday life on which

reasonable and prudent men [and women], not legal technicians,

act.”   Delossantos, 536 F.3d at 159 (quoting Pringle, 540 U.S.

at 370 (internal quotation marks omitted)).      “Whether probable

cause exists depends upon the reasonable conclusion to be drawn

from the facts known to the arresting officer at the time of the

arrest.”   Id.   What matters here is that based on what Officer

Biagini observed, it was reasonable for her to conclude that Mr.

Segui was attempting or threatening to subject Mr. Hobbs to

physical contact, and that she therefore had probable cause to

arrest Mr. Segui for harassment in the second degree.




                                 22
       c. Trespass (N.Y. Penal Law § 140.05)

          Officer Biagini also had probable cause to arrest Mr.

Segui for trespass.   Under New York Penal Law § 140.05, “[a]

person is guilty of trespass when he knowingly enters or remains

unlawfully in or upon premises.”     Relevant here,

     A person “enters or remains unlawfully” in or upon premises
     when he is not licensed or privileged to do so. A person
     who, regardless of his intent, enters or remains in or upon
     premises which are at the time open to the public does so
     with license and privilege unless he defies a lawful order
     not to enter or remain, personally communicated to him by
     the owner of such premises or other authorized person. A
     license or privilege to enter or remain in a building which
     is only partly open to the public is not a license or
     privilege to enter or remain in that part of the building
     which is not open to the public.

N.Y. Penal Law § 140.00(5) (emphasis added).     “Where, as here,

the alleged trespass occurred on premises generally open to the

public, the State has the burden of proving three elements to

support a prima facie case of criminal trespass: (1) that a

lawful order excluding the defendant from the premises was

issued, (2) that the order was communicated to the defendant by

a person with authority to make the order, and (3) that the

defendant defied that order.”   Carpenter, 984 F. Supp. 2d at 265

(citing People v. Munroe, 853 N.Y.S.2d 457, 458 (2d Dep’t

2007)); see also Bang v. Utopia Rest., 923 F. Supp. 46, 49

(S.D.N.Y. 1996) (stating that it is not unlawful to “remain in a

restaurant that is open to the general public unless one ‘defies




                                23
a lawful order not to enter or remain, personally communicated .

. . by the owner of such premises or other authorized person’”).

          Officer Biagini was entitled to conclude that Mr.

Hobbs’ and her own statements to Mr. Segui constituted lawful

orders excluding him from Snacks-N-Wheels for failure to comply

with its clearly posted “food customers only” policy.   Officer

Biagini was also entitled to conclude that the orders were

communicated by persons authorized by Snacks-N-Wheels to do so –

namely, a Snacks-N-Wheels employee and police officers acting at

the behest of the employee – and that these statements were

personally communicated to Mr. Segui (both because Mr. Hobbs

informed Officer Biagini of this fact, see Miloslavsky v. AES

Engineering Soc., Inc., 808 F. Supp. 351, 355 (S.D.N.Y. 1992)

(“[I]t is well-established that a law enforcement official has

probable cause to arrest if he received his information from

some person, normally the putative victim or eyewitness, who it

seems reasonable to believe is telling the truth.”), and because

Officer Biagini personally directed Mr. Segui to leave the

premises).   Finally, Officer Biagini witnessed Mr. Segui defy

these lawful orders to depart, both when she saw Mr. Segui in

Snacks-N-Wheels upon her arrival despite Mr. Hobbs’ prior order

that he leave, and when Mr. Segui charged back into the premises

following her order that he leave the establishment.




                                24
          In light of the foregoing, the Court finds that

Officer Biagini had probable cause to believe that Mr. Segui

committed trespass in violation of N.Y. Penal Code § 140.05.

See, e.g., Berger v. Schmitt, 91 F. App’x 189, 190 (2d Cir.

2004) (probable cause existed where supermarket security guard

and police officer told plaintiff to leave premises but, after

“start[ing] to depart,” plaintiff “doubled back” and remained on

premises); Carpenter, 984 F. Supp. 2d at 265 (probable cause

existed where bank employees told protestors to move outside the

bank and they failed to do so (citing Munroe, 853 N.Y.S.2d at

458)); Omor v. City of New York, No. 13–CV–2439, 2015 WL 857587,

at *4 (S.D.N.Y. Feb. 27, 2015) (probable cause existed where

staff of local government office told plaintiff to leave but he

refused to do so); People v. Carter, 790 N.Y.S.2d 459 (1st Dep’t

2005) (probable cause existed where defendant was “in an area of

the Port Authority Bus Terminal restricted to ticket holders”

“[o]nce [the] defendant admitted to the officer that he was not

a bus passenger”); People v. Nunez, 943 N.Y.S.2d 857 (Crim. Ct.

2012), aff’d, 454 N.Y.S.2d 290 (2d Dep’t 1982) (defendant not

entitled to refuse to leave privately-owned public space when so

ordered by police, so allegation that he failed to leave when so

ordered was facially sufficient to support charge of trespass).




                               25
            Mr. Segui, however, argues that there was no probable

cause to arrest him for trespass for several reasons, none of

which persuades the Court that suppression is warranted. 8

            First, Mr. Segui argues that “the record . . . shows

that Mr. Segui could have reasonably believed the Snacks-N-

Wheels area was open to the public.”         (Def. Supp. Br. at 3.)

This appears to be a reference to the principle that “[a]n

individual accused of criminal trespass may raise as a defense

that he ‘honestly believed that he was licensed or privileged to

enter.’”    Carpenter, 984 F. Supp. 2d at 265 (quoting People v.

Basch, 365 N.Y.S.2d 836, 840 (1975)).          Mr. Segui’s argument

misses the mark because it lacks support in the record and

because it misapprehends the obligation of an arresting officer

to consider evidence of exculpatory defenses.

            In arguing that the “reasonable belief” defense should

apply, Mr. Segui seems to focus primarily on his right to enter

Snacks-N-Wheels on the grounds that the establishment is

generally open to the public.        As noted above, under New York

law, a person can be liable for trespass when he knowing “enters

or remains unlawfully in or upon premises.”           N.Y. Pen. L. §

140.05 (emphasis added).       “[U]nlawful entry and unlawful


8 At the outset, the Court notes that it was somewhat difficult to address Mr.

Segui’s meandering arguments, which appear to raise and intertwine several
distinct issues. Many others are unsupported by citations to appropriate
legal authority or facts in the record. The Court will, in any event,
address each of Mr. Segui’s contentions.



                                      26
remaining are mutually exclusive theories.”   Winkfield v.

Duncan, No. 12-CV-3237(ARR), 2013 WL 597595, at *14 (E.D.N.Y.

Feb. 15, 2013); Thomas v. City of New York, No. 09-CV-

3162(CM)(HBP), 2010 WL 5490900, at *11 (S.D.N.Y. Dec. 22, 2010)

(“To have probable cause to believe that [the plaintiff]

committed a trespass, the officers must also have known that

either (1) [the plaintiff] entered the apartment without prior

approval (i.e., his entry was unauthorized) or (2) [the

plaintiff] had prior approval to be in the apartment but his

permission was revoked by [the resident].” (emphasis added)).

          Here, the Government does not argue that Mr. Segui

unlawfully entered Snacks-N-Wheels.   Rather, the Government

argues that Mr. Segui unlawfully remained in Snacks-N-Wheels

after being ordered to depart.   The relevant inquiry would thus

be whether Mr. Segui reasonably believed he had a right to

remain at Snacks-N-Wheels, despite lawful orders that he depart.

See People v. Rodriguez, 988 N.Y.S.2d 524 (2nd Dep’t 2014) (“A

person who enters or remains upon premises who honestly believes

that he is licensed or privileged to so enter or remain, is not

guilty of any degree of criminal trespass.”); Zaniewska v. City

of New York, No. 11-CV-2446, 2013 WL 3990751, at *7 (E.D.N.Y.

Aug. 5, 2013), aff’d, 569 F. App’x 39 (2d Cir. 2014) (“[I]f

plaintiff honestly believed that she was licensed to enter or




                                 27
remain on the premises, she could not be found guilty of any

degree of trespass.”).

            The evidence adduced at the evidentiary hearing does

not support the position that Mr. Segui could reasonably have

believed he was entitled to remain on Snacks-N-Wheels premises.

Some of the evidence cited by Mr. Segui could conceivably

support the argument that Mr. Segui reasonably believed he could

enter Snacks-N-Wheels. 9     But it does not bear on whether it was

reasonable for Mr. Segui to believe he could remain at Snacks-N-

Wheels in the face of lawful orders to depart.           Other assertions

find little, if any, support in the record. 10         The closest Mr.

Segui comes to asserting that he believed he had a right to

remain in Snacks-N-Wheels is his statement that, “[a]s a

ticketed Greyhound passenger, he would have a perfectly

reasonable belief that he could lawfully . . . remain in the


9 See Def.’s Supp. Br. at 3 (“Snacks-N-Wheels is a Greyhound establishment and

is located in the lower sub mezzanine level of Port Authority where only
ticketed Greyhound passengers may enter.”); id. (“[T]he Snacks-N-Wheels
dining area is centrally located in the Greyhound boarding area, with doors
clearly propped open and directly adjacent to bus gates.”).

10Def.’s Supp. Br. at 3 (arguing that “[Mr. Segui] could have reasonably
assumed that he was a food service customer since he had purchased food while
at Port Authority” without citing to evidence in the record that Mr. Segui
actually purchased food); id. (arguing that “the sign itself states only that
seating is for food service customers only and does not by its terms state
that others must leave the premises entirely,” but ignoring evidence
establishing that Mr. Segui was occupying a table and had been directed to
vacate the premises); id. (arguing that “[e]ven [the posted sign] is hardly a
conspicuous or clear notice that non-food service customers must leave the
premises,” in contrast to Officer Biagini’s testimony and the photographic
evidence (see Government Exhibits 1 - 8) at the evidentiary hearing regarding
the placement and visibility of the signs).



                                     28
Snacks-N-Wheels area, owned and operated by Greyhound.”   (Def.

Supp. Br. at 3.)   But again, Mr. Segui’s assertion does not

suffice to show that he reasonably could have believed he had a

right to remain in Snacks-N-Wheels despite at least two lawful

orders to leave.   In sum, none of the evidence cited by Mr.

Segui supports the position that it was “reasonable, under the

facts and circumstances established, for [Mr. Segui] to conclude

that he had a license or privilege to remain on the premises.”

See Rodriguez, 988 N.Y.S.2d 524.

          Furthermore, “[a]n arresting officer has no duty to

investigate exculpatory defenses, or to assess the credibility

of claims regarding exculpatory defenses.”   Carpenter, 984 F.

Supp. 2d at 265.   “Once a police officer has a reasonable basis

for believing there is probable cause, [s]he is not required to

explore and eliminate every theoretically plausible claim of

innocence before making an arrest.”   Ricciuti v. N.Y.C. Transit

Auth., 124 F.3d 123, 128 (2d Cir. 1997).   Probable cause may be

negated if the officer “disregard[s] facts known to [her] which

establish” an exculpatory defense.    Jocks v. Tavernier, 316 F.3d

128, 136 (2d Cir. 2003).    But probable cause is “not eliminated

. . . by the mere existence of evidence that could permit a

conclusion of innocence.”   Carpenter, 984 F. Supp. 2d at 265.

The facts established at the evidentiary hearing demonstrate

that this case, if anything, falls into the latter category.


                                 29
            Second, Mr. Segui argues that “Mr. Hobbs lacked a

lawful basis to eject [him]” from Snacks-N-Wheels.            (Def. Supp.

Br. at 3.)    “The term ‘lawful’, as used in the phrase ‘lawful

order not to . . . remain’, refers to the laws which preclude

property owners from excluding persons from private or quasi-

public property for reasons such as race, creed, color, national

origin, or religion.”      Warren v. Byrne, 699 F.2d 95, 98 (2d Cir.

1983).   Mr. Segui sets forth no evidence or legal authority

showing that the exclusion was based on such an improper

consideration or “predicated on or impermissibly inhibit[ed] a

constitutionally or a statutorily protected activity.”             People

v. Leonard, 62 N.Y.2d 404, 411 (1984).          To the contrary, the

facts strongly suggested that the order was lawful.            Mr. Hobbs

was an employee of Snacks-N-Wheels, a Greyhound-run

establishment, and issued a limited order excluding Mr. Segui in

accordance with clearly posted store policy.           Without evidence

of any improper consideration at play, it was reasonable for

Officer Biagini to conclude that Mr. Segui had been lawfully

ordered to leave Snacks-N-Wheels and was refusing to do so. 11


11 Mr. Segui also appears to argue that Snacks-N-Wheels could not lawfully

exclude him “at will” because “Port Authority is a public facility, and at
best [the lower-level which contains Snacks-N-Wheels] can be deemed a semi-
public space operated by Greyhound.” (Def.’s Supp. Br. at 3.) However, Mr.
Segui cites no authority supporting the view that Snacks-N-Wheels – a food
establishment operated by a private company in an area set off from the
remainder of the Bus Terminal – is analogous to the Bus Terminal itself.
See, e.g., People v. Wilson, 122 Misc. 2d 55, 58, 469 N.Y.S.2d 905, 907–08
(City Ct. 1983) (distinguishing between a public plaza and stores contiguous
to the plaza); Carter, 790 N.Y.S.2d 459 (distinguishing between general and


                                     30
            Finally, Mr. Segui argues that “the mere act of

turning around and moving in the direction of the Greyhound

employee is too benign an action to warrant a sudden trespass on

property.”    (Def. Supp. Br. at 3.)       Mr. Segui’s arguments are

unsupported by the credible evidence in the record.            To start,

it is not correct that Mr. Segui’s trespass was “sudden.”             This

suggests that Mr. Segui was not trespassing before charging

towards Mr. Hobbs, despite having remained on the premises in

the face of an order to leave.        Moreover, Mr. Segui’s argument

that he merely and benignly turned around is belied by Officer

Biagini’s credible testimony that Mr. Segui had “continued” to

trespass, and that he was not placed under arrest prior to that

time only because he appeared compliant.          (Tr. at 42:20-43:08.)

Mr. Segui is also incorrect that Mr. Segui “had [not] been

lawfully ordered to leave at the time of the verbal exchange.”

(Def. Supp. Br. at 3.)      Not only did Officer Biagini learn from


ticketholder-only areas of Bus Terminal, and finding exclusion of individual
from ticketholder-only area permissible due to lack of ticket).
Moreover, even if such authority existed, it would not change the fact that
it was reasonable for Officer Biagini to conclude, under the circumstances,
that Mr. Hobbs had authority to exclude Mr. Segui for failure to comply with
Snacks-N-Wheels policy. See, e.g., Saucier v. Katz, 533 U.S. 194, 206 (2001)
(“Officers can have reasonable, but mistaken, beliefs as to the facts
establishing the existence of probable cause . . . and in those situations
courts will not hold that they have violated the Constitution.”); Berger v.
Schmitt, No. 02-CV-0155E(SR), 2003 WL 21383007, at *2 (W.D.N.Y. Apr. 18,
2003), aff’d, 91 F. App’x 189 (2d Cir. 2004) (citing Saucier in addressing
argument that party lacked authority to lawfully exclude plaintiff from
premises and concluding that, “[n]onetheless . . . [i]t was reasonable for
[the police officer] to conclude that [the individual] had authority to expel
[plaintiff] from the premises”); United States v. Jenkins, 324 F. Supp. 2d
504, 509 (S.D.N.Y. 2004), aff’d, 452 F.3d 207 (2d Cir. 2006).



                                     31
Mr. Hobbs that Mr. Segui was refusing to leave the

establishment, but she personally explained to Mr. Segui that he

was required to leave the establishment.    (Tr. at 09:12-13;

10:19-11:04.)

           Furthermore, there is no basis for Mr. Segui’s

argument that his conduct was somehow “too benign” to constitute

a trespass.   Trespass frequently manifests in the form of what

might be considered benign conduct, for instance, walking

through or remaining on private property without permission.

But Mr. Segui’s conduct here, particularly in charging at Mr.

Hobbs, was far from benign.   The Second Circuit’s decision in

Berger v. Schmitt is instructive.    There, “[the plaintiff]

intervened in a verbal altercation between [a police officer]

and a supermarket patron, [and the plaintiff] was told by both

the supermarket security guard and [the police officer] to

leave.   [The plaintiff] started to depart, but he doubled back

in order to ask the various participants to the altercation for

their names and contact information.”    91 F. App’x at 190.    The

Second Circuit held that “[b]ecause under New York law it is

unlawful to remain on the premises after being personally given

a lawful order to depart, . . . [the police officers] had

probable cause to believe [the plaintiff] was trespassing.”     Id.

(citing Navarro v. Fed. Paper Bd. Co., 586 N.Y.S.2d 381, 382–83

(App. Div. 1992)).   Mr. Segui’s “charge” back towards Mr. Hobbs,


                                32
after twice being ordered to leave, is no more benign than the

“doubl[ing] back” which was sufficient to give the officers

probable cause to arrest the plaintiff for trespass in Berger.

                              Conclusion

          In sum, the Court concludes that Officer Biagini had

probable cause to arrest Mr. Segui for harassment in the second

degree and trespass.   Mr. Segui’s motion to suppress is

therefore denied.   The Court need not reach the Government’s

alternative argument that “[e]ven if the Court finds that the

defendant’s arrest was unlawful, Doe’s trial testimony and the

FBI’s search of the defendant’s computer pursuant to a

judicially authorized warrant should not be suppressed because

they are sufficiently attenuated from the defendant’s state

arrest and there is no evidence of bad faith on behalf of the

Port Authority or the FBI.”    (Gov’t Br. at 6.)   The Court will

address the parties’ pending motions in limine (see ECF No. 28,

Government’s Motions in limine; ECF No. 29, Defendant’s Motion

in limine) in a separate Memorandum and Order.

SO ORDERED.

Dated:    Brooklyn, New York
          November 12, 2019

                                         /s/
                                Hon. Kiyo A. Matsumoto
                                United States District Judge




                                  33
